ANDREWS, Presiding Judge,
dissenting.
Because the trial court would have been constrained to deny Cawley’s motion to dismiss had it correctly weighed the reason for the pretrial delay factor of the Barker-Doggett analysis, I would affirm the judgment of the trial court. Therefore, I respectfully dissent to Division 3 of the majority opinion.
It is well settled that “[a] trial court exercises substantial discretion in applying the Barker balancing test.” (Citation and punctuation omitted.) State v. Pickett, 288 Ga. 674, 679 (2) (d) (706 SE2d 561) (2011).
If the trial court significantly misapplies the law or clearly errs in a material factual finding, [however,] the trial court’s exercise of discretion can be affirmed only if the appellate *30court can conclude that, had the trial court used the correct facts and legal analysis, it would have had no discretion to reach a different judgment.
Id. As the majority correctly notes, the trial court erred in attributing a majority of the pretrial delay in this case to Cawley and abused its discretion by failing to weigh that factor lightly against the State. However, I conclude that even if the trial court had weighed the reason for the delay correctly, it would have been constrained to deny Cawley’s motion to dismiss.
As we recently acknowledged in Ward v. State, 325 Ga. App. 890 (756 SE2d 21) (2014), the “delayed assertion of the right to a speedy trial and lack of prejudice are the two factors that most often weigh heavily against defendants and which then support the overall conclusion that speedy trial rights have not been violated.” Id. at 895 (2) (e), quoting Phan v. State, 287 Ga. 697, 700 (699 SE2d 9) (2010) (Nahmias, J., concurring). Here, Cawley waited over four years to assert his constitutional right to a speedy trial and offered virtually no evidence of actual prejudice. Under the circumstances, there is no abuse of discretion in the trial court’s order denying Cawley’s motion to dismiss. See Phan v. State, 290 Ga. 588, 596 (1) (e) (723 SE2d 876) (2012) (trial court did not abuse discretion in denying motion to dismiss on speedy trial grounds where assertion of the right and prejudice factors weighed against defendant notwithstanding that the trial court erred by failing to treat the reason for delay as neutral); Ward, supra, 325 Ga. App. at 894-895 (2) (e) (given defendant’s delay in asserting right to speedy trial and lack of evidence of prejudice, trial court did not abuse discretion in denying motion to dismiss in DUI case despite its error in treating reason for delay as neutral instead of weighing it lightly against the State); Over v. State, 302 Ga. App. 215, 219 (5) (690 SE2d 507) (2010) (trial court did not abuse discretion in denying motion for discharge and acquittal in DUI case, although it erred by failing to conclude that delay caused by trial court’s schedule was attributable to State; defendant’s failure to assert right weighed heavily against him).
The majority’s reliance upon State v. Johnson, 291 Ga. 863 (734 SE2d 12) (2012) is misplaced. In Johnson, our Supreme Court concluded that the weight given to the defendant’s delay in asserting his right to a speedy trial might be mitigated by the multiple occasions on which the defendant appeared in the trial court and announced ready for trial. Id. at 868 (3). There are no comparable mitigating circumstances in this case. Accordingly, Johnson is distinguishable and does not require us to remand a second time for reconsideration of the speedy trial issue. I would affirm the judgment of the trial court *31denying Cawley’s motion to dismiss. Therefore, I dissent to Division 3 of the majority opinion.
Decided November 21, 2014.
Robert L. Crowe, for appellant.
Maria S. Lugue, Solicitor-General, for appellee.